Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 111965 filed on 12/04/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election with traverse of claims 1-12, 29-42 in the reply filed on 12/29/2021 is acknowledged.
The applicant argues that there is no serious search burden as claim 1 is generic and the species share common characteristics.
The examiner would like to note that claim 1 recites “wherein the 2D channel comprises at least two regions having different doping concentrations”. This limitation reads on species I (Fig. 1) and NOT on the elected species IX (Fig. 2).  Paragraph 0058 of the instant application for Fig. 2 discloses “the entire 2D channel layer 240 may have a doping concentration corresponding to the second region 130 of the 2D channel layer 1L1 of FIG. 1” and Fig. 2 shows that the 2D channel layer is a single layer with the same doping concentration. Fig. 2 of the instant application shows that doped layers 
Claims 1-12, 29-31, 34-38, 41 are withdrawn from consideration as they do not read on elected species IX (Fig. 2) for the reasons discussed above.
Claims 33, 39-40, 42 will be considered for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33, 39, 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0056301).
Regarding independent claim 33, Lee teaches a transistor comprising:
a source electrode (Fig. 1, element 50); 
a drain electrode (Fig. 1, element 51) that is separated from the source electrode; 
a gate electrode (Fig. 1, element 80) arranged between the source electrode and the drain electrode;

a first doping layer (Fig. 1, element 20, paragraph 0084) under and contacting the 2D channel layer in a region corresponding to the source electrode; and 
a second doping layer (Fig. 1, element 21, paragraph 0084) under and contacting the 2D channel layer in a region corresponding to the drain electrode.
Regarding claim 39, Lee teaches wherein the transistor is a top gate transistor (Fig. 2).
Regarding claim 42, Lee teaches an electronic device (Fig. 2, paragraph 0071) comprising: The transistor of claim 33.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0056301) in view of Shishido (US 2018/0012536).
Regarding claim 40, Lee teaches all of the limitations as discussed above.
Lee does not explicitly disclose wherein the transistor is a bottom gate transistor.
Before the effective filing date of the invention it was well known in the art to form a top or bottom gate transistor as disclosed by Shishio in paragraph 0057, 0063.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813